DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/01/2020.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Bar-Zeev et al (US 20120068913).
 
Regarding Claim 1, Bar-Zeev teaches a display apparatus (abstract; fig.1, figs 7A-C), comprising:
(A) a frame to be mounted to a head of an observer (figs 7A-C, 702) ; 
(B) an image display apparatus attached to the frame (figs 7A-C, 708, 716, 720, 722, 740, 760); and 
(C) a dimming apparatus that adjusts light intensities of external light beams that enter from an outside (figs 7A-C, 750; abstract; line 1-16, an opacity filter is used to selectively block portions of the real world scene so that the augmented reality image appears more distinctly) 

the image display apparatus including 
(a) an image forming apparatus (figs 7A-C, 708, 716, 740, 760) , and 
(b) an optical apparatus having a virtual-image forming region in which virtual images are formed on a basis of light beams emitted from the image forming apparatus (fig. 9A1 and 9B1; region between 906 and 910) , 



when the dimming apparatus operates, 
(i) a light blocking rate of the dimming apparatus decreasing from an upper region and an outer-side region of a virtual-image-forming-region facing region toward a central portion of the virtual-image-forming-region facing region, 
(ii) the light blocking rate of the dimming apparatus decreasing from a lower region and the outer-side region of the virtual-image-forming-region facing region toward the central portion of the virtual-image-forming-region facing region, 
(iii) the light blocking rate of the dimming apparatus decreasing from the outer-side region of the virtual-image- forming-region facing region toward an inner-side region of the virtual-image-forming-region facing region, 
(iv) the light blocking rate of the dimming apparatus decreasing from the lower region of the virtual-image- forming-region facing region toward the upper region of the virtual-image-forming-region facing region, or 
(v) the light blocking rate of the dimming apparatus decreasing from an outer-edge region of the virtual-image- forming-region facing region toward the central portion of the virtual-image-forming-region facing region, 
(figs. 9D(1-3) to fig. 9F(1-3); for example, in fig. 9F1-9F3 that outer-side region (region between 906 and 904) has a high blocking rate filter region 960 (an increased-opacity region 960, see ¶[0116], line 1-2); inner-side region (region between 908 and 912 or between 910 and 912) does not have the filter. Hence the light blocking rate is  fig. 9E1-9E3).

the inner-side region being adjacent an observer's nose side, the outer-side region being adjacent an observer's ear side, the outer-edge region being along one or more edges of the virtual-image-forming-region, the central portion being surrounded by the one or more edges, the virtual-image-forming-region facing region being a region in the dimming apparatus, the region facing the virtual-image forming region in the optical apparatus (see figs. 7A-C and figs. 9D-F, regions divided by lines of 904-912).

Regarding Claim 5, Bar-Zeev teaches the display apparatus according to claim 1, wherein the optical apparatus is attached to the dimming apparatus (figs 7A-C, 750, 720, 722; fig. 8A1, 750, 722).  

Regarding Claim 6, Bar-Zeev teaches the display apparatus according to claim 1, wherein the frame includes 
a front portion that is arranged in front of the observer (figs 7A-C, 702, 750, 720, 722), 
two temple portions attached in a freely pivotal manner to both ends of the front portion via hinges (figs 7A-C, 704, 705);, and 

the dimming apparatus is arranged at the front portion (figs 7A-C, 750).  

Regarding Claim 7, Bar-Zeev teaches the display apparatus according to claim 6, wherein the front portion includes a rim, and the dimming apparatus is fitted in the rim (figs 7A-C, 702, 750).  

Claims 1, 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al (US 2012/0320100) in the view of Bar-Zeev et al (US 20120068913).

Regarding Claim 1, Machida teaches a display apparatus (abstract; fig. 2 and fig. 9), comprising:
(A) a frame to be mounted to a head of an observer (fig. 2 and fig. 9, 10, 12); 
(B) an image display apparatus attached to the frame (fig. 2,120, 320m 113); and 
(C) a dimming apparatus that adjusts light intensities of external light beams that enter from an outside (fig. 2, 700; ¶[0185], line 1-15, a dimmer 700 which adjusts the amount of external light incident from the outside is disposed).

the image display apparatus including 
(a) an image forming apparatus (fig. 1, 151), and 
(b) an optical apparatus having a virtual-image forming region in which virtual images are formed on a basis of light beams emitted from the image forming apparatus (fig. 1, 125, 700),

the optical apparatus overlapping with at least a part of the dimming apparatus (fig. 1, 122. 121, 125, 700).

But Machida does not specifically disclose that wherein when the dimming apparatus operates, (i) a light blocking rate of the dimming apparatus decreasing from an upper region and an outer-side region of a virtual-image-forming-region facing region toward a central portion of the virtual-image-forming-region facing region, (ii) the light blocking rate of the dimming apparatus decreasing from a lower region and the outer-side region of the virtual-image-forming-region facing region toward the central portion of the virtual-image-forming-region facing region, (iii) the light blocking rate of the dimming apparatus decreasing from the outer-side region of the virtual-image- forming-region facing region toward an inner-side region of the virtual-image-forming-region facing region, (iv) the light blocking rate of the dimming apparatus decreasing from the lower region of the virtual-image- forming-region facing region toward the upper region of the virtual-image-forming-region facing region, or (v) the light blocking rate of the dimming apparatus decreasing from an outer-edge region of the virtual-image- forming-region facing region toward the central portion of the virtual-image-forming-region facing region, the inner-side region being adjacent an observer's nose side, the outer-side region being adjacent an observer's ear side, the outer-edge region being along one or more edges of the virtual-image-forming-region, the central portion being surrounded by the one or more edges, the virtual-image-forming-region facing region being a region in 

However, Bar-Zeev teaches a display apparatus (abstract; fig.1, figs 7A-C),
when the dimming apparatus operates, 
(i) a light blocking rate of the dimming apparatus decreasing from an upper region and an outer-side region of a virtual-image-forming-region facing region toward a central portion of the virtual-image-forming-region facing region, 
(ii) the light blocking rate of the dimming apparatus decreasing from a lower region and the outer-side region of the virtual-image-forming-region facing region toward the central portion of the virtual-image-forming-region facing region, 
(iii) the light blocking rate of the dimming apparatus decreasing from the outer-side region of the virtual-image- forming-region facing region toward an inner-side region of the virtual-image-forming-region facing region, 
(iv) the light blocking rate of the dimming apparatus decreasing from the lower region of the virtual-image- forming-region facing region toward the upper region of the virtual-image-forming-region facing region, or 
(v) the light blocking rate of the dimming apparatus decreasing from an outer-edge region of the virtual-image- forming-region facing region toward the central portion of the virtual-image-forming-region facing region, the inner side being an observer's nose side, the outer side being an observer's ear side, the virtual-image-forming-region facing region being a region in the dimming apparatus, the region facing the virtual-image forming region in the optical apparatus.


the inner-side region being adjacent an observer's nose side, the outer-side region being adjacent an observer's ear side, the outer-edge region being along one or more edges of the virtual-image-forming-region, the central portion being surrounded by the one or more edges, the virtual-image-forming-region facing region being a region in the dimming apparatus, the region facing the virtual-image forming region in the optical apparatus (see figs. 7A-C and figs. 9D-F, regions divided by lines of 904-912).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Machida by the display apparatus of Bar-Zeev for the purpose of providing of a head-mounted display device which uses an opacity filter to selectively remove light from a real-world scene which reaches a user's eye to avoid the augmented reality image being transparent (¶[0002], line 1-9).

Regarding Claim 2, Machida- Bar-Zeev combination teaches the display apparatus according to claim 1, wherein the dimming apparatus includes 
a first substrate (fig. 1 and fig. 4A, 701, as disclosed in Machida), 
a second substrate that faces the first substrate (fig. 1 and fig. 4A, 703, as disclosed in Machida),
a first transparent electrode provided to face a facing surface of the first substrate, the facing surface of the first substrate facing the second substrate (fig. 1 and fig. 4A, 702, as disclosed in Machida), 
a second transparent electrode provided to face a facing surface of the second substrate, the facing surface of the second substrate facing the first substrate (fig. 1 and fig. 4A, 704, as disclosed in Machida), and   
a dimming layer sandwiched between the first transparent electrode and the second transparent electrode (fig. 1 and fig. 4A, 705, as disclosed in Machida).  

Regarding Claim 3, Machida- Bar-Zeev combination teaches the display apparatus according to claim 2, wherein the dimming layer contains an electrochromic material (¶[0050], line 1-8, the opacity filter can be a see-through LCD panel, electrochromic film, or similar device which is capable of serving as an opacity filter, as disclosed in Bar-Zeev).  

Regarding Claim 8, Machida- Bar-Zeev combination teaches the display apparatus according to claim 1, wherein the optical apparatus includes 

(b-2) first deflecting body that deflects the light beams input to the light guide plate such that the light beams input to the light guide plate are totally reflected in the light guide plate (fig. 1, 130, as disclosed in Machida), and 
(b-3) second deflecting body that deflects the light beams propagated by the total reflection in the light guide plate such that the light beams propagated by the total reflection in the light guide plate are emitted from the light guide plate (fig. 1, 125, 140, as disclosed in Machida), and 
the virtual-image forming region in the optical apparatus is formed of the second deflecting body (fig. 1, 125, 140, as disclosed in Machida).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Machida et al (US 2012/0320100) in the view of Bar-Zeev et al (US 20120068913), further in the view of Fujiwara et al (JPS 62166321, English translation attached).

Regarding Claim 4, Machida- Bar-Zeev combination discloses as set forth above but does not specifically disclose that the display apparatus according to claim 3, wherein the dimming layer has a laminated structure including, from the first transparent electrode side, a WO3 layer, a Ta2O5 layer.

3 layer, a Ta2O5 layer, and an IrxSn1-xO (--at x = 1, to IrO) layer (fig. 1, 3, 5, 7, 7; abstract, line 1-12, (A lower electrode 2, an electrochromic layer 3 (an IrOx (--x=1, to IrO) layer 5 as an oxidative color developing layer, a Ta2O5 layer 6 as an intermediate insulating layer, and a WO3 layer 7 as a reducing color developing layer) and an upper electrode 4 are provided to above a transparent substrate 1).  

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Machida- Bar-Zeev combination by the display of Fujiwara for the purpose to reduce the resistance of the total electrochromic element (abstract, line 9-12).

Response to Arguments
Applicant's arguments on pages 6-10, filed on 12/01/2020, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Bar-Zeev does not describe or suggest at least “light blocking rate of the dimming apparatus decreasing from the outer-side region of the virtual- image-forming-region facing region toward an inner-side region” as recited in claim 1.

In response to applicant's argument(s):


Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872